July 26, 2017 DREYFUS CASH MANAGEMENT DREYFUS GOVERNMENT CASH MANAGEMENT FUNDS -DREYFUS GOVERNMENT SECURITIES CASH MANAGEMENT -DREYFUS GOVERNMENT CASH MANAGEMENT DREYFUS TREASURY SECURITIES CASH MANAGEMENT DREYFUS TREASURY & AGENCY CASH MANAGEMENT DREYFUS TAX EXEMPT CASH MANAGEMENT FUNDS -DREYFUS AMT-FREE TAX EXEMPT CASH MANAGEMENT DREYFUS AMT-FREE MUNICIPAL CASH MANAGEMENT PLUS DREYFUS AMT-FREE NEW YORK MUNICIPAL CASH MANAGEMENT DREYFUS INSTITUTIONAL RESERVES FUNDS -DREYFUS INSTITUTIONAL PREFERRED GOVERNMENT MONEY MARKET FUND -DREYFUS INSTITUTIONAL TREASURY AND AGENCY CASH ADVANTAGE FUND DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS -DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUND CITIZENSSELECT FUNDS -DREYFUS PRIME MONEY MARKET FUND Supplement to
